Per Curiam.

Respondent was admitted to the practice of law in the Second Department on June 3, 1931. Upon the complaint of the Ulster County Bar Association, he is charged with professional misconduct in his relations with two clients.
He was retained by these clients, who are husband and wife, to prosecute causes of action in negligence arising out of an accident occurring February 6, 1949 and he commenced an action by service of process on January 29, 1952. A motion to dismiss for. lack of prosecution was granted, by default, on *110June 2á, 1957, long after the Statute of Limitations applicable to a new action had run, Ultimately, he freely conceded his negligence, even after disclaimer by his liability insurance carrier, and, in a 'suit by bis former clients, submitted to an inquest. Concededly, too, he never advised his clients of the dismissal of their litigation and they assert, further, that he misrepresented to them the active status of the litigation. The neglect which resulted in the unopposed dismissal constituted professional misconduct; and respondent’s subsequent silence concerning it, amounting, indeed, to concealment, whether or not he was also guilty of the affirmative misrepresentations charged, constituted an additional breach of his professional obligations and served to compound the original offense.
We take cognizance however, of respondent’s sincere, if belated, endeavors to make amends by inviting or at least submitting to suit for malpractice, to which no defense was profferred; we note bis previously good reputation and behavior; and we find that, under all the circumstances, the ends of justice and the dictates of proper professional standards and discipline would best be served by imposition of the punishment of censure. (Matter of Gough, 5 A D 2d 17.)
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.
Respondent censured.